Citation Nr: 0303096	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  99-03 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for pseudofolliculitis 
barbae.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a August 1999 rating decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for 
pseudofolliculitis barbae.  

The veteran testified at a hearing at the RO before a member 
of the Board in January 2001.  

The case was remanded by the Board in March 2001.  At that 
time, the additional issue of service connection for 
Meniere's syndrome was also before the Board.  Following the 
remand, service connection was established for this disorder, 
and a 30 percent rating was initially assigned.  The veteran 
voiced disagreement with the rating and a statement of the 
case as to the evaluation of Meniere's syndrome was 
furnished.  The veteran has not submitted a substantive 
appeal to the issue.  The RO has completed its responsibility 
in the processing of these issues by sending the veteran a 
statement of the case.  38 U.S.C.A. 7105 (West 1991).  If the 
veteran wishes this issue to be considered by the Board, he 
must file a substantive appeal.  The Board does not have 
jurisdiction unless a timely substantive appeal is filed.  It 
would be inappropriate for the Board to assume that the 
veteran will appeal, or that he will appeal all issues or 
that the appeals would be timely or adequate.  38 C.F.R. 
§§ 20.202, 20.203, 20.302 (1999).  It would be completely 
inappropriate for the Board to speculate as to the facts or 
arguments he might present in support of his claim.  It is 
also possible for the veteran to submit additional evidence.  
38 C.F.R. § 20.1304 (1999).  It would be inappropriate for 
the Board to interfere with the appeal process by addressing 
this issue at this time.  Therefore, the issue regarding the 
evaluation assigned for Meniere's syndrome is not before the 
Board.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  


FINDINGS OF FACT

Pseudofolliculitis barbae was not clearly evident during 
service or until many years thereafter and is not shown to 
have been caused by any in-service event.


CONCLUSION OF LAW

Pseudofolliculitis barbae was neither incurred in nor 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is claiming service connection for 
pseudofolliculitis barbae.  Review of the service medical 
records shows that in August 1973 he was seen to renew a 
physical profile for pseudofolliculitis barbae.  It was noted 
that he had been given a profile during basic training, one 
and one-half years earlier.  On physical examination, there 
was no evidence of pseudofolliculitis barbae.  No profile was 
issued.  It was advised that the veteran re-apply after he 
had shaved.  There is no indication in the remaining service 
medical records that he did so.  On examination for 
separation from service, clinical evaluation of the skin was 
normal.  

An examination was conducted by VA in July 1975.  At that 
time, evaluation of the skin was essentially negative.  The 
only positive findings related to a scar of the veteran's 
thigh, for which service connection has been established.  

VA outpatient treatment records show that the veteran 
received treatment for seborrheic dermatitis beginning in 
January 1980.  He continued this treatment until 1987.  In 
September 1992, he was treated for poison oak.  

The veteran testified at a hearing at the RO before a member 
of the Board in January 2001.  At that time, he indicated 
that he had had pseudofolliculitis barbae since being on 
active duty, but had treated it himself by maintaining a 
short beard.  

An examination was conducted by VA in April 2002.  At that 
time, the veteran stated that he maintained a beard of about 
1/2 inch to 1 inch so as to keep pseudofolliculitis barbae 
under control.  He also used an oil to keep him from getting 
a rash on his face.  On examination, the skin was free of any 
type of skin rash.  There was no evidence of pruritus.  He 
stated that as long as he did not shave, he did not have any 
skin rash and there was no evidence of ulceration or 
exfoliation.  The skin was normal.  The diagnostic impression 
was pseudofolliculitis barbae.  

Review of the records shows that while the veteran indicated 
a history of having had pseudofolliculitis barbae while he 
was on active duty, but evaluation never found the disorder.  
The veteran was apparently ordered to shave, but never sought 
a further profile for pseudofolliculitis barbae and on 
examination for separation from service, clinical evaluation 
of the skin was normal.  His skin was also found to be normal 
on examination by VA in 1975.  In fact, there is no 
diagnostic impression of pseudofolliculitis barbae until the 
2002 VA examination.  Even if the Board were to take the 
reference in the service medical records as a manifestation 
of pseudofolliculitis barbae during service, the absence of 
clinical treatment records for approximately 28 years after 
active duty is probative evidence against continuity of 
symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 
(1991).  This is particularly true where, as in this case, 
there are years of reports of treatment for another skin 
disorder, seborrheic dermatitis, without reference to 
pseudofolliculitis barbae.  Under these circumstances, 
service connection is denied.  

The Board observes that an enacted law, the Veterans Claims 
Assistance Act of 2000 (VCAA), and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well- grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi 16 Vet. App. 183 (2002).

The record reflects that the veteran and his representative 
were provided with a copy of the appealed rating action, and 
were provided a Statement of the Case for the issue. In March 
2001, the Board remanded the issue so that compliance with 
the VCAA could be accomplished.  In April 2001, the RO 
furnished the veteran with notification of the information 
and medical evidence necessary to substantiate this claim.  
The veteran was also notified fo VA's duty to obtain evidence 
for his claim and the types of evidence VA would obtain.  The 
RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and received a hearing before the undersigned member of 
the Board in January 2001.  Thus, under the circumstances in 
this case, VA has satisfied its duties to notify and assist 
the veteran, and adjudication of this appeal poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  It appears that there is no 
additional evidence that could or should be obtained, 
regardless of which party would responsible for submitting 
the evidence. As such, more specific notice is not indicated.  


ORDER

Service connection for pseudofolliculitis barbae is denied.  



		
	CONSTANCE B. TOBIAS
	Veterans Law Judge

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

